       Case 3:20-cv-07131-JCS Document 1 Filed 10/14/20 Page 1 of 8




1
       CENTER FOR DISABILITY ACCESS
2      Raymond Ballister Jr., Esq., SBN 111282
       Russell Handy, Esq., SBN 195058
3      Amanda Seabock, Esq., SBN 289900
       Zachary Best, Esq., SBN 166035
4      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
5      (858) 375-7385; (888) 422-5191 fax
6      amandas@potterhandy.com

7      Attorneys for Plaintiff
8
                               UNITED STATES DISTRICT COURT
9
                              NORTHERN DISTRICT OF CALIFORNIA
10
11
         Samuel Love,                            Case No.
12
                 Plaintiff,
13
           v.                                    Complaint For Damages And
                                                 Injunctive Relief For
14
         CCMH Fisherman’s Wharf LLC,             Violations Of: Americans With
         a Delaware Limited Liability            Disabilities Act; Unruh Civil
15
         Company,                                Rights Act
16
                Defendant,
17
18
19
20         Plaintiff Samuel Love complains of CCMH Fisherman’s Wharf LLC, a
21   Delaware Limited Liability Company (“Defendant”), and alleges as follows:
22
23     PARTIES:
24     1. Plaintiff is a California resident with physical disabilities. He is
25   substantially limited in his ability to walk. He is a paraplegic. He uses a
26   wheelchair for mobility.
27     2. Defendant CCMH Fisherman’s Wharf LLC owns and operates the San
28   Francisco Marriott Fisherman’s Wharf Hotel located at 1250 Columbus Ave.,


                                          1

     Complaint
       Case 3:20-cv-07131-JCS Document 1 Filed 10/14/20 Page 2 of 8




1    San Francisco, California, currently and at all times relevant to this complaint.
2      3. Plaintiff does not know the true names of Defendants, their business
3    capacities, their ownership connection to the property and business, or their
4    relative responsibilities in causing the access violations herein complained of,
5    and alleges a joint venture and common enterprise by all such Defendants.
6    Plaintiff is informed and believes that each of the Defendants herein,
7    including Does 1 through 10, inclusive, is responsible in some capacity for the
8    events herein alleged, or is a necessary party for obtaining appropriate relief.
9    Plaintiff will seek leave to amend when the true names, capacities,
10   connections, and responsibilities of the Defendants and Does 1 through 10,
11   inclusive, are ascertained.
12
13     JURISDICTION:
14     4. The Court has subject matter jurisdiction over the action pursuant to 28
15   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
16   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
17     5. Pursuant to supplemental jurisdiction, an attendant and related cause
18   of action, arising from the same nucleus of operative facts and arising out of
19   the same transactions, is also brought under California’s Unruh Civil Rights
20   Act, which act expressly incorporates the Americans with Disabilities Act.
21     6. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
22   founded on the fact that the real property which is the subject of this action is
23   located in this district and that Plaintiff's cause of action arose in this district.
24
25   PRELIMINARY STATEMENT
26     7. This is a lawsuit challenging the reservation policies and practices of a
27   place of lodging. Plaintiff does not know if any physical or architectural
28   barriers exist at the hotel and, therefore, is not claiming that that the hotel has


                                               2

     Complaint
       Case 3:20-cv-07131-JCS Document 1 Filed 10/14/20 Page 3 of 8




1    violated any construction-related accessibility standard. Instead, this is about
2    the lack of information provided on the hotel’s reservation website that would
3    permit plaintiff to determine if there are rooms that would work for him.
4      8. After decades of research and findings, Congress found that there was
5    a “serious and pervasive social problem” in America: the “discriminatory
6    effects” of communication barriers to persons with disability. The data was
7    clear and embarrassing. Persons with disabilities were unable to “fully
8    participate in all aspects of society,” occupying “an inferior status in our
9    society,” often for no other reason than businesses, including hotels and
10   motels, failed to provide information to disabled travelers. Thus, Congress
11   decided “to invoke the sweep of congressional authority” and issue a “national
12   mandate for the elimination of discrimination against individuals with
13   disabilities,” and to finally ensure that persons with disabilities have “equality
14   of opportunity, full participation, independent living” and self-sufficiency.
15     9.   As part of that effort, Congress passed detailed and comprehensive
16   regulations about the design of hotels and motels. But, as importantly,
17   Congress recognized that the physical accessibility of a hotel or motel means
18   little if the 61 million adults living in America with disabilities are unable to
19   determine which hotels/motels are accessible and to reserve them. Thus,
20   there is a legal mandate to provide a certain level of information to disabled
21   travelers.
22     10. But despite the rules and regulations regarding reservation procedures,
23   a 2019 industry article noted that: “the hospitality sector has largely
24   overlooked the importance of promoting accessible features to travelers.”
25     11. These issues are of paramount important. Persons with severe
26   disabilities have modified their own residences to accommodate their unique
27   needs and to ameliorate their physical limitations. But persons with disabilities
28   are never more vulnerable than when leaving their own residences and having


                                             3

     Complaint
       Case 3:20-cv-07131-JCS Document 1 Filed 10/14/20 Page 4 of 8




1    to travel and stay at unknown places of lodging. They must be able to ascertain
2    whether those places work for them.
3
4
5      FACTUAL ALLEGATIONS:
6      12. Plaintiff planned on making a trip in February of 2021 to the San
7    Francisco, California, area.
8      13. He chose the San Francisco Marriott Fisherman’s Wharf Hotel located
9    at 1250 Columbus Ave., San Francisco, California, because this hotel was at a
10   desirable price and location.
11     14. Plaintiff needs an accessible guestroom. He needs clearance around
12   beds, he needs accessible restroom facilities including accessible sinks,
13   accessible tubs or showers and accessible toilets. He needs sufficient
14   maneuvering clearance in and around the guestroom. He needs accessories to
15   be located within an accessible reach range. In short, he benefits from and
16   needs compliant accessible guestroom features.
17     15. Plaintiff went to the San Francisco Marriott Fisherman’s Wharf Hotel
18   reservation      website        at     https://www.marriott.com/hotels/fact-
19   sheet/travel/sfofw-san-francisco-marriott-fishermans-wharf/        seeking   to
20   book an accessible room at the San Francisco location on September 11, 2020.
21     16. Plaintiff found that there was little information about the accessibility
22   of the rooms. Under the “Accessibility” tab, only vague and conclusory
23   statements were made. For example, the Website stated: “Accessible self-
24   parking”, “Bathroom grab bars”, “Bathtub seat”, “Roll-in shower”, and
25   “Shower wand, adjustable”. Altogether, the information given on the Website
26   is vague and conclusory. For example, there is no mention if the sinks are
27   accessible, or if the toilets have the proper clearance around them. There is no
28   mention if the desks in the rooms or the maneuvering clearances in the rooms


                                            4

     Complaint
       Case 3:20-cv-07131-JCS Document 1 Filed 10/14/20 Page 5 of 8




1    are accessible.
2      17. The defendant’s reservation system failed to identify and describe the
3    accessible features in the guestroom chosen by the plaintiff in enough detail to
4    reasonably permit him to assess independently whether the particular
5    guestroom met his accessibility needs.
6      18. This lack of information created difficulty for the plaintiff and the idea
7    of trying to book this room -- essentially ignorant about its accessibility --
8    caused discomfort for the Plaintiff.
9      19. Plaintiff would like to patronize this hotel but is deterred from doing so
10   because of the lack of detailed information through the hotel’s reservation
11   system. Plaintiff not only travels frequently but is always on the lookout for
12   businesses that violate the law and discriminate against him and other persons
13   with disabilities, intending to have them comply with the law and pay statutory
14   penalties.
15
16
17   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
18   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
19   Defendants.) (42 U.S.C. section 12101, et seq.)
20     20. Plaintiff re-pleads and incorporates by reference, as if fully set forth
21   again herein, the allegations contained in all prior paragraphs of this
22   complaint.
23     21. Under the ADA, it is an act of discrimination to fail to make reasonable
24   modifications in policies, practices, or procedures when such modifications
25   are necessary to afford goods, services, facilities, privileges advantages or
26   accommodations to person with disabilities unless the entity can demonstrate
27   that taking such steps would fundamentally alter the nature of the those goods,
28   services, facilities, privileges advantages or accommodations. See 42 U.S.C. §


                                            5

     Complaint
       Case 3:20-cv-07131-JCS Document 1 Filed 10/14/20 Page 6 of 8




1    12182(B)(2)(A)(ii).
2      22. Specifically, with respect to reservations by places of lodging, a
3    defendant must ensure that its reservation system, including reservations
4    made by “any means,” including by third parties, shall:
5                    a. Ensure that individuals with disabilities can make
6                          reservations for accessible guest rooms during the same
7                          hours and in the same manner as individuals who do not
8                          need accessible rooms;
9                    b. Identify and describe accessible features in the hotels and
10                         guest rooms offered through its reservations service in
11                         enough detail to reasonably permit individuals with
12                         disabilities to assess independently whether a given hotel
13                         or guest room meets his or her accessibility needs; and
14                   c. Reserve, upon request, accessible guest rooms or specific
15                         types of guest rooms and ensure that the guest rooms
16                         requested are blocked and removed from all reservations
17                         systems.
18             See 28 C.F.R. § 36.302(e).
19     23. Here, the defendant failed to modify its reservation policies and
20   procedures to ensure that it identified and described accessible features in the
21   hotels and guest rooms in enough detail to reasonably permit individuals with
22   disabilities to assess independently whether a given hotel or guest room meets
23   his or her accessibility needs and failed to ensure that individuals with
24   disabilities can make reservations for accessible guest rooms during the same
25   hours and in the same manner as individuals who do not need accessible
26   rooms.
27
28


                                              6

     Complaint
       Case 3:20-cv-07131-JCS Document 1 Filed 10/14/20 Page 7 of 8




1    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
2    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
3    Code § 51-53.)
4      24. Plaintiff repleads and incorporates by reference, as if fully set forth
5    again herein, the allegations contained in all prior paragraphs of this
6    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
7    that persons with disabilities are entitled to full and equal accommodations,
8    advantages, facilities, privileges, or services in all business establishment of
9    every kind whatsoever within the jurisdiction of the State of California. Cal.
10   Civ. Code §51(b).
11     25. The Unruh Act provides that a violation of the ADA is a violation of the
12   Unruh Act. Cal. Civ. Code, § 51(f).
13     26. Defendants’ acts and omissions, as herein alleged, have violated the
14   Unruh Act by, inter alia, failing to comply with the ADA with respect to its
15   reservation policies and practices.
16     27. Because the violation of the Unruh Civil Rights Act resulted in difficulty
17   and discomfort for the plaintiff, the defendants are also each responsible for
18   statutory damages, i.e., a civil penalty. See Civ. Code § 52(a).
19
20
21   PRAYER:
22          Wherefore, Plaintiff prays that this Court award damages and provide
23   relief as follows:
24       1. For injunctive relief, compelling Defendants to comply with the
25   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
26   plaintiff is not invoking section 55 of the California Civil Code and is not
27   seeking injunctive relief under the Disabled Persons Act at all.
28


                                             7

     Complaint
       Case 3:20-cv-07131-JCS Document 1 Filed 10/14/20 Page 8 of 8




1       2. Damages under the Unruh Civil Rights Act, which provides for actual
2    damages and a statutory minimum of $4,000 for each offense.
3       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
4    to 42 U.S.C. § 12205; and Cal. Civ. Code § 52(a).
5
6
7    Dated: October 13, 2020               CENTER FOR DISABILTY ACCESS
8
9
10
                                           By:
11
                                           Russell Handy, Esq.
12                                         Attorneys for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           8

     Complaint
